Exhibit 10.8
MOLSON COORS BREWING COMPANY
AMENDED AND RESTATED
CHANGE IN CONTROL PROTECTION PROGRAM


1.PURPOSE OF PROGRAM. The purpose of the Molson Coors Brewing Company Amended
and Restated Change in Control and Protection Program (the “Program”) is to
retain well-qualified individuals as executives and key personnel of Molson
Coors Brewing Company and/or its Subsidiaries, and to provide a benefit to each
such individual if his/her employment is terminated under qualifying
circumstances, in connection with a Change in Control (as defined below). The
Program is intended to qualify as a “top-hat” plan under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), in that it is intended to be
an “employee benefit plan” (as such term is defined under Section 3(3) of ERISA)
which is unfunded and provides benefits only to a select group of management or
highly compensated employees of the Company and/or its Subsidiaries.
2.    DEFINITIONS. The following terms shall have the following meanings unless
the context indicates otherwise:
(a)    “AAA” shall have the meaning ascribed to such term in Section 12(m).
(b)    “Applicable Benefits Schedule” with respect to a Participant shall mean
the Benefits Schedule designated by the Committee as applicable to the
Participant.
(c)    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
(d)    “Beneficiary” shall mean a beneficiary designated in writing by a
Participant to receive Change in Control Severance Benefits which have become
payable at the time of Participant’s death, and if no beneficiary is designated
by the Participant, then the Participant’s estate shall be deemed to be the
Participant’s designated Beneficiary.
(e)    “Benefits Schedule” shall mean a separate Benefits Schedule, if any,
adopted as part of the Program, which Schedule sets forth certain provisions
relating to the determination of eligibility for and/or the amount of Change in
Control Severance Benefits payable under the Program.
(f)    “Board” shall mean the Board of Directors of the Company.
(g)    “Cause” means (i) the Participant is convicted of a felony or of any
crime involving moral turpitude, dishonesty, fraud, theft or financial
impropriety; or (ii) a reasonable determination by the Committee or Board that,
(A) the Participant has willfully and continuously failed to perform
substantially his/her duties (other than such failure resulting from incapacity
due to physical or mental illness), after a written demand for corrected
performance is delivered to the Participant which specifically identifies the
manner(s) in which the Participant has not substantially performed his/her
duties, (B) the Participant has engaged in illegal conduct, an act of dishonesty
or gross misconduct injurious to the Company, or (C) the Participant has
knowingly violated a material requirement of the Company’s ethical code of
conduct, or Participant’s fiduciary duty to the Company. Notwithstanding the
foregoing, if the Participant and the Company have entered into an employment or
service agreement which defines “Cause” (or words of similar import), such
definition and any procedures relating to the determination thereof set forth in
such agreement shall govern the determination of whether “Cause” has occurred
for purposes of the Program.




--------------------------------------------------------------------------------


(h)    “Change in Control” means the occurrence of any of the following events
after the Effective Date:
(i)    The acquisition or holding by any Person of Beneficial Ownership of
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of a majority of the Board of
Directors (the “Outstanding Company Voting Securities”) in excess of the
Outstanding Company Voting Securities held by the Voting Trust; provided, that
for purposes of this Section 2(h), the acquisition or holding by any of the
following entities shall not by itself constitute a Change in Control: (A) a
Person who on the Effective Date is the Beneficial Owner of twenty percent (20%)
or more of the Outstanding Company Voting Securities, (B) the Company or any
Subsidiary or (C) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries;
(ii)    Molson/Coors Nominees cease for any reason to constitute at least fifty
percent (50%) of the Controlling Block of Directors elected by vote of
Outstanding Company Voting Securities held by the Voting Trust;
(iii)    Consummation of a reorganization, merger, or consolidation to which the
Company is a party or a sale or other disposition of all or substantially all of
the assets of the Company (a “Business Combination”), in each case unless,
following such Business Combination: (A) the Voting Trust continues to hold,
directly or indirectly, Outstanding Company Voting Securities of the Company or
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
direct or indirect subsidiaries (the Company or such other entity resulting from
the Business Combination, the “Successor Entity”) entitled to elect a
Controlling Block of Directors and (B) at least fifty percent (50%) of the
members of the Controlling Block of Directors are Molson/Coors Nominees;
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or
(v)    Any other event, including a merger or other transaction, which the
Committee designates as a Change in Control with respect to any or all of the
Participants.
(i)    “Change in Control Date” shall mean the date that a Change in Control
first occurs.
(j)    “Change in Control Severance Benefits” shall mean the compensation and
benefits provided to a Terminated Participant pursuant to Section 5 of the
Program.
(k)    “Change in Control Severance Multiplier” shall mean the multiplier used
to determine cash Severance Benefits paid to a specific Terminated Participant,
as determined by the Committee with respect to the Participant’s participation
herein and set forth on the Applicable Benefits Schedule.
(l)    “Code” means the Internal Revenue Code of 1986, as amended.
(m)    “Committee” shall mean (i) the Board or (ii) a committee or subcommittee
of the Board as from time to time appointed by the Board from among its members.
The initial Committee shall be the Board’s Compensation and Human Resources
Committee. In the absence of an appointed Committee, the Board shall function as
the Committee under the Program. On a Change in Control




--------------------------------------------------------------------------------


Date, and during any Protection Period following such Change in Control Date,
the Committee shall be comprised of such persons, whether or not such persons
are members of the Board, as appointed by the Board prior to the Change in
Control Date, with any additions or changes to the Committee following such
Change in Control Date to be made and/or approved by all Committee members then
in office.
(n)    “Company” shall mean Molson Coors Brewing Company, a Delaware
corporation, including any successor entity or any successor to the assets of
the Company. Where the context requires, references to “Company” shall also mean
a Subsidiary or Subsidiaries which employs a Participant.
(o)    “Controlling Block of Directors” as of any date shall mean that number of
members of the Board constituting not less than a majority of the authorized
number of directors (including vacancies).
(p)    “Coors Family Group” shall have the meaning ascribed to such term under
the Voting Trust Agreement.
(q)    “Effective Date” shall mean January 1, 2008.
(r)    “ERISA” shall have the meaning ascribed to such term in Section 1.
(s)    “Excise Tax” shall have the meaning ascribed to such term in
Section 9(b).
(t)    “Good Reason” shall exist upon the occurrence, without the Participant’s
consent, of any one or more of the following circumstances:
(i)    any material reduction of the Participant’s base compensation which is in
effect immediately prior to the Effective Date (and as increased from time to
time thereafter); provided that any reduction that is as part of a general
reduction in the base compensation of executives of the same grade level which
occurs prior to a Change in Control Date shall not be “Good Reason;
(ii)    any action or inaction by the Company that constitutes a material breach
by the Company of any applicable plan, program or agreement under which the
Participant provides services;
(iii)    the material reduction or material adverse modification of the
Participant’s title, status, position, responsibilities or authority from those
in effect immediately prior to the Change in Control Date (and as such
authorities and duties may be increased from time to time after the Change in
Control Date), such that the Participant’s title, status, position, authority or
responsibilities are inconsistent with, or commonly considered to be of lesser
stature than, those in effect prior to the reduction or modification, as the
same may, for example, be evidenced by (A) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Participant
is required to report, including a requirement that the Participant report to a
corporate officer or employee instead of to the Board, or (B) a material
diminution in the budget over which the Participant has authority; or
(iv)    any requirement that the Participant relocate his principal place of
employment by more than a fifty (50)-mile radius from its location immediately
prior to the Change in Control Date;




--------------------------------------------------------------------------------


Notwithstanding the foregoing, any of the circumstances described above may not
serve as a basis for resignation for “Good Reason” by the Participant unless (a)
the Participant has provided written notice to the Company that such
circumstance exists within ninety (90) days of the initial existence of such
circumstance and the Company has failed to cure such circumstance within thirty
(30) days following such notice; and (b) the Participant’s Separation from
Service due to such circumstance occurs within the two (2) year period following
the initial existence of such circumstance and in no event later than the last
day of the Protection Period.
(u)    “Molson/Coors Nominees” shall mean those individuals who are members of
the Board as of the Effective Date and whose election, or nomination for
election, by the holders of the Company’s Class A common stock was approved by
the Class A-M Nominating Subcommittee of the Board or the Class A-C Nominating
Subcommittee of the Board in accordance with the provisions of the Company’s
Restated Certificate of Incorporation and By-laws, or any similar or successor
provisions, agreements or arrangements having the effect of enabling members of
the Coors Family Group and members of the Molson Family Group to elect or
nominate for election individuals to the Board; provided that any individual
becoming a member of the Board subsequent to the Effective Date whose election
or nomination for election was approved by members of the Coors Family Group or
members of the Molson Family Group pursuant to the process and provisions
described above shall be considered to be a Molson/Coors Nominee.
(v)    “Molson Family Group” shall have the meaning ascribed to such term under
the Voting Trust Agreement.
(w)    “Participant(s)” shall have the meaning set forth in Section 3.
(x)    “Payments” shall have the meaning set forth in Section 9(b).
(y)    “Payroll Date” shall mean each regularly scheduled date during
Participant’s employment on which base salary payments are made and after a
Termination Date, each regularly scheduled date on which such payments would be
made if employment continued.
(z)    “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934 (as amended from time to time), as modified and
used in Sections 13(d) and 14(d) thereof.
(aa)    “Program” shall have the meaning ascribed to such term in Section 1.
(bb)    “Protection Period” shall mean the period after the Change in Control
Date set forth on the Applicable Benefits Schedule.
(cc)    “Qualifying Termination” shall mean (i) any involuntary Separation from
Service of the Participant for any reason other than death, disability or Cause,
or (ii) voluntary Separation from Service of the Participant for Good Reason.
(dd)    “Reference Base Salary” with respect to a Participant means the annual
base salary of such Participant as in effect immediately prior to the
Termination Date (determined without regard to any reduction which would
constitute a basis for a Participant’s resignation for Good Reason, if such
Participant’s Applicable Benefits Schedule contains a right to terminate for
Good Reason), or if greater as in effect immediately prior to the Change in
Control Date.




--------------------------------------------------------------------------------


(ee)    “Separation from Service” shall mean a Participant’s “separation from
service” as defined in Treasury Regulation Section 1.409A-1(h)(1). For this
purpose, a “Separation from Service” is deemed to occur on the date that the
Company and the Participant reasonably anticipate that the level of bona fide
services the Participant would perform after that date (whether as an employee
or independent contractor) would permanently decrease to a level that, based on
the facts and circumstances would constitute a Separation from Service; provided
that a decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a Separation from
Service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a Separation from Service. The bona-fide
services taken into account in determining whether there has been a Separation
from Service shall be bona-fide services for the Company and any Subsidiary. The
Committee retains the right and discretion to specify, and may specify, whether
a Separation from Service occurs for individuals providing services to the
Company or a Subsidiary immediately prior to an asset purchase transaction in
which the Company or a Subsidiary is the seller who provide services to a buyer
after and in connection with such asset purchase transaction; provided, such
specification is made in accordance with the requirements of Treasury Regulation
Section 1.409A-1(h)(4).
(ff)    “Subsidiary” shall mean any business entity in which the Company
directly or indirectly has an ownership interest of at least fifty percent
(50%); provided that, at any time prior to the date the time and form of payment
of deferred compensation is set, with respect to any business entity in which
the Company has less than a fifty percent (50%) interest, “at least twenty
percent (20%)” may be substituted for “at least fifty percent (50%)” where based
on legitimate business criteria.
(gg)    “Target Bonus” with respect to a Participant means the target bonus of
such Participant under the annual bonus or incentive plan of the Company in
which the Participant participates as in effect immediately prior to the
Termination Date, or if greater as in effect immediately prior to the Change in
Control Date.
(hh)    “Terminated Participant” shall mean a Participant whose Separation from
Service constitutes a Qualifying Termination as described in Section 5 below.
(ii)    “Termination Date” shall mean the date a Terminated Participant incurs a
Qualifying Termination as described in Section 5 below.
(jj)    “Vested Benefits” shall mean any base salary or prior year’s bonus or
incentive compensation earned, but unpaid prior to the Date of Termination
(other than as a result of deferral made at the Participant’s election) and any
amounts which are or become vested or which the Participant is otherwise
entitled to under the terms of any other plan, policy, practice or program of,
or any contract or agreement with, the Company or any Subsidiary, at or
subsequent to the Termination Date without regard to the performance of further
services by the Participant or the resolution of a contingency.
(kk)    “Voting Trust” shall mean the voting trust established under the Voting
Trust Agreement, and any successor voting trust to which the members of the
Coors Family Group and members of the Molson Family Group who are Beneficiaries
under the Voting Trust Agreement become parties.
(ll)    “Voting Trust Agreement” shall mean the Class A Common Stock Voting
Trust Agreement, made and entered into as of February 9, 2005, as such Agreement
may be amended from time to time.




--------------------------------------------------------------------------------


3.    PARTICIPATION. Only those executives and key personnel as the Committee in
its sole discretion may designate, from time to time, shall participate in the
Program. At the time the Committee designates an individual as a Participant,
the Committee shall also designate the Applicable Benefits Schedule for such
Participant’s participation in the Program, which Schedules need not be uniform
among Participants.
4.    ADMINISTRATION.
(a)    Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Program in accordance
with its terms.
(b)    Authority of the Committee. The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Program, including but not
limited to the following:
(i)    to determine eligibility for participation in the Program;
(ii)    to designate Participants and the Applicable Benefits Schedule;
(iii)    to establish the terms and provisions of, and to adopt as part of the
Program, one or more Benefits Schedules setting forth, among other things, the
Change in Control Severance Multiplier, Protection Period, and such other terms
and provisions as the Committee shall determine;
(iv)    to determine a Participant’s eligibility for and to calculate the amount
of a Participant’s Change in Control Severance Benefits;
(v)    to correct any defect, supply any omission, or reconcile any
inconsistency in the Program in such manner and to such extent as it shall deem
appropriate in its sole discretion to carry the same into effect;
(vi)    to issue administrative guidelines as an aid to administer the Program
and make changes in such guidelines as it from time to time deems proper;
(vii)    to make rules for carrying out and administering the Program and make
changes in such rules as it from time to time deems proper;
(viii)    to the extent permitted under the Program, grant waivers of Program
terms, conditions, restrictions, and limitations;
(ix)    to construe and interpret the Program and make reasonable determinations
as to a Participant’s eligibility for benefits under the Program, including
determinations as to Change in Control of the Company, Qualifying Termination
and disability; and
(x)    to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Program.
(c)    Action by the Committee. Except as may otherwise be required or permitted
under an applicable charter, the Committee may (i) act only by a majority of its
members (provided that any determination of the Committee may be made, without a
meeting, by a writing or writings signed by all of the members of the
Committee), and (ii) may authorize any one or more of its members




--------------------------------------------------------------------------------


to execute and deliver documents on behalf of the Committee.
(d)    Delegation of Authority. The Committee may delegate to the Company’s
Chief Executive Officer some or all of the Committee’s authority to act with
respect to this Program, including the designation of Participants and the
Applicable Benefits Schedule and the determination of “Cause”; provided, however
that any actions of the Chief Executive Officer shall be limited to the extent
of such authorization. Any such grant of authority shall be consistent with the
Company’s By-laws and, in accordance therewith, such delegation shall not extend
to any actions or decisions relating to the participation of the Chief Executive
Officer, Chief Financial Officer or Chief Legal Officer. The Committee may
delegate administrative duties to one or more of its members to one or more of
the Company’s officers, or to one or more agents, as it may deem advisable;
provided, however, that any such delegation shall be in writing. In addition,
the Committee, or any person to whom it has delegated duties as aforesaid, may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Program. The Committee may
employ such legal or other counsel, consultants and agents as it may deem
desirable for the administration of the Program and may rely upon any opinion or
computation received from any such counsel, consultant or agent. Expenses
incurred by the Committee in the engagement of such counsel, consultant or agent
shall be paid by the Company, or the Subsidiary whose employees have benefited
from the Program, as determined by the Committee.
(e)    Determinations and Interpretations by the Committee. All determinations
and interpretations made by the Committee or by its delegates shall be binding
and conclusive to the maximum extent permitted by law on all Participants and
their heirs, successors, and legal representatives.
(f)    Information. The Company shall furnish to the Committee in writing all
information the Committee may deem appropriate for the exercise of its powers
and duties in the administration of the Program. Such information may include,
but shall not be limited to, the full names of all Participants, their earnings
and their dates of birth, employment, retirement, death or other termination of
employment. Such information shall be conclusive for all purposes of the
Program, and the Committee shall be entitled to rely thereon without any
investigation thereof.
(g)    Self-Interest. No member of the Committee may act, vote or otherwise
influence a decision of the Committee specifically relating to his/her benefits,
if any, under the Program.
5.    TERMINATION OF EMPLOYMENT ON OR AFTER A CHANGE IN CONTROL DATE. If a
Participant incurs a Qualifying Termination on or after a Change in Control Date
and prior to expiration of the Protection Period, such Terminated Participant
shall be entitled to receive Change in Control Severance Benefits on or after
the Termination Date.
6.    CHANGE IN CONTROL SEVERANCE BENEFITS. In the event a Participant is
entitled to receive Change in Control Severance Benefits pursuant to Section 5
above, the Terminated Participant shall receive the Change in Control Severance
Benefits determined in accordance with the Applicable Benefits Schedule.
7.    PARTICIPANT COVENANTS. As a condition of participation in the Program and
to the receipt of any benefits hereunder, each Participant shall enter into or
shall have entered into a Confidentiality and Noncompete Agreement with the
Company, substantively in the form of Exhibit A hereto.




--------------------------------------------------------------------------------


8.    CLAIMS.
(a)    Claims Procedure. If any Participant or Beneficiary, or their legal
representative, has a claim for benefits which is not being paid, such claimant
may file a written claim with the Committee setting forth the amount and nature
of the claim, supporting facts, and the claimant’s address. A claimant must file
any such claim within sixty (60) days after a Participant’s Termination Date.
Written notice of the disposition of a claim by the Committee shall be furnished
to the claimant within ninety (90) days after the claim is filed. In the event
of special circumstances, the Committee may extend the period for determination
for up to an additional ninety (90) days, in which case it shall so advise the
claimant. If the claim is denied, the reasons for the denial shall be
specifically set forth in writing, pertinent provisions of the Program shall be
cited, including an explanation of the Program’s claim review procedure, and, if
the claim is perfectible, an explanation as to how the claimant can perfect the
claim shall be provided.
(b)    Claims Review Procedure. If a claimant whose claim has been denied wishes
further consideration of his/her claim, he/she may request the Committee to
review his/her claim in a written statement of the claimant’s position filed
with the Committee no later than sixty (60) days after receipt of the written
notification provided for in Section 9(a) above. The Committee shall fully and
fairly review the matter and shall promptly advise the claimant, in writing, of
its decision within the next sixty (60) days. Due to special circumstances, the
Committee may extend the period for determination for up to an additional sixty
(60) days.
9.    TAXES.
(a)    Withholding Taxes. The Company shall be entitled to withhold from any and
all payments made to a Participant under the Program all federal, state, local
and/or other taxes or imposts which the Company determines are required to be so
withheld from such payments or by reason of any other payments made to or on
behalf of the Participant or for his/her benefit hereunder.
(b)    Excise Tax. In the event any payments or benefits received or to be
received by the Participant in connection with the Participant’s employment
(whether pursuant to the terms of the Program or any other plan, arrangement or
agreement with the Company, or any person affiliated with the Company, and
whether or not the Participant incurs a Qualifying Termination) (the
“Payments”), are or will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed),
(i)    then, subject to the immediately following paragraph (ii), the Company
shall pay subject to Section 12(q), an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Participant, after deduction
of any Excise Tax on the Payments and any federal, state and local income or
other applicable tax and Excise Tax upon the payment provided for by this
paragraph, shall be equal to the Payments.
(ii)    Notwithstanding anything in the foregoing paragraph (i) to the contrary,
the foregoing provision shall not apply (therefore no Gross-Up Payment will be
made) and any Change in Control Severance Benefits otherwise payable to the
Terminated Participant shall be reduced (but not below zero) such that no
amounts paid or payable to the Terminated Participant as Change in Control
Severance Benefits shall be deemed excess parachute payments subject to Excise
Tax, in the event the amount of such reduction does not exceed ten percent (10%)
of the amount of such Change in Control Severance Benefits deemed to be
parachute payments. The Company shall reduce or eliminate the Change in Control
Severance Benefits by first reducing or eliminating the portion of




--------------------------------------------------------------------------------


such benefits which are not payable in cash and then by reducing or eliminating
cash payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the determination made by the
independent public accountants selected under the preceding paragraph.
(iii)    For purposes of determining the amount of the Gross-Up Payment, the
Participant shall be deemed to pay federal income taxes at the Participant’s
actual rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the
Participant’s actual rate of taxation in the state and locality of the
Participant’s residence on the date on which the Excise Tax is determined, net
of the reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.
(iv)    The computations required by this Section 9(b) shall be made by
independent public accountants not then regularly retained by the Company, in
consultation with tax counsel selected by them and acceptable to the Committee.
The Company shall provide the Participant with sufficient tax and compensation
data to enable the Participant or his/her tax advisor to verify such
computations and shall reimburse the Participant for reasonable fees and
expenses incurred with respect thereto.
(v)    In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder, the Participant shall repay to the
Company at the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by the Participant) plus interest on the amount of such repayment from
the date the Gross-Up Payment was initially made to the date of repayment at the
rate provided in Section 1274(b)(2)(B) of the Code (the “Applicable Rate”). In
the event that the Excise Tax is determined by the Internal Revenue Service or
by such independent public accountants to exceed the amount taken into account
hereunder (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties, fines or additions to tax payable with respect to such
excess) at the time that the amount of such excess if finally determined.
(vi)    Any payment to be made under this section shall be subject to the
provisions of Section 12(q) of this Program.
(c)    No Guarantee of Tax Consequences. No person connected with the Program in
any capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Program, or paid to or for
the benefit of a Participant under the Program, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Program.
10.    TERM OF PROGRAM. The amended and restated Program shall be effective as
of the Effective Date and shall remain in effect until the Board terminates the
Program in accordance with Section 11(b) below.
11.    AMENDMENT AND TERMINATION.




--------------------------------------------------------------------------------


(a)    Amendment of Program. The Program may be amended by the Board at any time
with or without prior notice; provided, however, that any amendment of the
Program during the twenty-four (24)-month period immediately following the
Change in Control Date, shall not be effective as to any Participant unless the
Participant shall have consented thereto in writing. In the event the Program
was amended within the six (6)-month period immediately preceding a Change in
Control Date, to the extent such amendments were less favorable to Participants
generally, such amendment shall automatically become of no further force and
effect unless consented to, in writing, by the Participant.
(b)    Termination of Program. The Program may be terminated or suspended by the
Board in whole or in part at any time with or without prior notice; provided,
however, that any termination or suspension to be effective during the
twenty-four (24)-month period immediately following the Change in Control Date
shall not be effective with respect to any Participant unless such Participant
shall have consented thereto in writing. In the event the Program was terminated
within the six (6)-month period immediately preceding a Change in Control Date,
such termination shall not be effective as to a Participant unless the
Participant shall have consented thereto in writing.
(c)    No Adverse Affect. If the Program is amended, terminated, or suspended in
accordance with Section 11(a) or 11(b) above, such action shall not adversely
affect the benefits under the Program to which any Terminated Participant (as of
the date of amendment, termination or suspension) is entitled.
12.    MISCELLANEOUS.
(a)    Actions in Anticipation of a Change in Control. In the event a
Participant’s employment is terminated without Cause or a participant resigns
following an event constituting Good Reason within six months prior to a Change
in Control and such event occurred at the request of a third party who had
indicated an intention to take steps or had taken steps to effect a Change in
Control or otherwise arose in connection with or in anticipation of a Change in
Control, then such Participant shall be treated for purposes of this Program to
have been terminated without Cause immediately following such Change in Control.
In such instance the Participant’s Termination Date shall be the Change in
Control Date and determinations of Reference Base Salary, Target Bonus and
unvested awards shall be based upon circumstances in effect immediately prior to
the Participant’s termination of employment.
(b)    Offset; No Duplication. Change in Control Severance Benefits shall be
reduced by any severance or similar payment or benefit made or provided by the
Company or any Subsidiary to the Participant pursuant to (i) any severance plan,
program, policy or similar arrangement of the Company or any Subsidiary of the
Company not otherwise referred to in the Program, (ii) any employment agreement
between the Company or any Subsidiary and the Participant, and (iii) any
federal, foreign, state or local statute, rule, regulation or ordinance.
(c)    Participants Outside the United States. Notwithstanding any provision of
the Program to the contrary, in order to comply with the laws outside the United
States which may be applicable to a Participant, the Committee may, in its sole
discretion, make such modifications to the terms and conditions of this Program
(including, but not limited to, any Applicable Benefits Schedule and the
agreement described in Section 7 and the general release described in Section
12(n)) and the Change in Control Severance Benefits payable hereunder as the
Committee deems necessary or appropriate to comply with, reflect the
requirements of, or take into account the differences between such laws and
United States laws, while preserving as close as reasonably possible the intent
of this




--------------------------------------------------------------------------------


Program.
(d)    No Right, Title, or Interest in Company Assets. Participants shall have
no right, title, or interest whatsoever in or to any assets of the Company or
any investments that the Company may make to aid it in meeting its obligations
under the Program. Nothing contained in the Program, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
Beneficiary, legal representative or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Program,
such right shall be no greater than the right of an unsecured general creditor
of the Company. Subject to this Section 12(b), all payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts.
(e)    No Right to Continued Employment. The Participant’s rights, if any, to
continue to serve the Company as an employee shall not be enlarged or otherwise
affected by his/her designation as a Participant under the Program, and the
Company or the applicable Subsidiary reserves the right to terminate the
employment of any employee at any time. The adoption of the Program shall not be
deemed to give any employee, or any other individual any right to be selected as
a Participant or to continued employment with the Company or any Subsidiary.
(f)    Vested Benefits; Other Rights. The Program shall not affect or impair the
rights or obligations of the Company or a Participant with respect to any Vested
Benefits or otherwise under any other written plan, contract, arrangement, or
pension, profit sharing or other compensation plan; provided, however, that each
Participant must agree in writing, as a condition to his/her participation in
the Program and the receipt of any benefits hereunder, that any previously
existing change in control agreement between such Participant and the Company
and/or a Subsidiary shall be superseded in its entirety by the Program and be of
no further force and effect.
(g)    Governing Law. The Program shall be governed by and construed in
accordance with the laws of the State of Colorado without reference to
principles of conflict of laws, except as superseded by applicable federal or
foreign law (including, without limitation, ERISA).
(h)    Severability. If any term or condition of the Program shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Program, with the exception of such invalid or unenforceable provision (but only
to the extent that such term or condition cannot be appropriately reformed or
modified), shall not be affected thereby and shall continue in effect and
application to its fullest extent.
(i)    Incapacity. If the Committee determines that a Participant or a
Beneficiary is unable to care for his/her affairs because of illness or accident
or because he or she is a minor, any benefit due the Participant or Beneficiary
may be paid to the Participant’s spouse or to any other person deemed by the
Committee to have incurred expense for such Participant (including a duly
appointed guardian, committee or other legal representative), and any such
payment shall be a complete discharge of the Company’s obligation hereunder.
(j)    Transferability of Rights. The Company shall have the unrestricted right
to transfer its obligations under the Program with respect to one or more
Participants to any person, including, but not limited to, any purchaser of all
or any part of the Company’s business. No Participant or Beneficiary shall have
any right to commute, encumber, transfer or otherwise dispose of or alienate any
present or future right or expectancy which the Participant or Beneficiary may
have at any time




--------------------------------------------------------------------------------


to receive payments of benefits hereunder, which benefits and the right thereto
are expressly declared to be non-assignable and nontransferable, except to the
extent required by law. Any attempt to transfer or assign a benefit, or any
rights granted hereunder, by a Participant or the spouse of a Participant shall,
in the sole discretion of the Committee (after consideration of such facts as it
deems pertinent), be grounds for terminating any rights of the Participant or
Beneficiary to any portion of the Program benefits not previously paid.
(k)    Interest. In the event any payment to a Participant under the Program is
not paid within thirty (30) days after it is due and Participant notifies the
Company and the Company fails to make such payment (to the extent such payment
is undisputed), such payment shall thereafter bear interest at the prime rate
from time to time as published in The Wall Street Journal, Midwest Edition and
such interest shall be paid to the Participant on last day of each month until
the full amount due plus such interest has been paid to the Participant.
(l)    No Obligation to Mitigate Damages. The Participants shall not be
obligated to seek other employment in mitigation of amounts payable or
arrangements made under the provisions of the Program and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations under the Program.
(m)    Arbitration of Disputes and Reimbursement of Legal Costs. In the event of
any dispute between the Company and the Participant, whether arising out of or
relating to the Program, or otherwise, the Participant and the Company hereby
agree that such dispute shall be resolved by binding arbitration administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Company and the Participant, unless the parties are
unable to agree to an arbitrator, in which case, the arbitrator will be selected
under the procedures of the AAA. The arbitrator shall be experienced in the
resolution of disputes under employment agreements or plans or programs similar
to the Program maintained by major corporations and shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction, and the
parties hereby agree to the emergency procedures of the AAA. However, either
party may, without inconsistency with this arbitration provision, apply to any
court having jurisdiction over such dispute or controversy and seek interim
provisional, injunctive or other equitable relief until the arbitration award is
rendered or the controversy is otherwise resolved. Except as necessary in court
proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Participant. The arbitration
proceeding shall be conducted in the Denver, Colorado metropolitan area, or if
applicable, the metropolitan area in which the Participant’s primary office is
located or was located immediately prior to such Participant’s Termination Date.
In the event of any such proceeding, the costs of the arbitration shall be borne
by the Company and, subject to the limitations of Section 12(q) below, the
Company shall also reimburse the Participant for his/her reasonable legal fees
and expenses incurred with respect to such proceeding on a current basis (either
directly or by reimbursing the Participant) within thirty (30) days of
presentment of each invoice; provided, that the Participant shall repay any such
legal fees or expenses paid or advanced within ten (10) days of any
determination by the arbitrator that the Participant did not have a reasonable
basis for at least one material claim or issue in the dispute. In the event the
Participant fails to repay any legal fees or expenses paid or advanced under the
circumstance and within the period set forth in the preceding sentence, the
Participant shall be obligated to pay all attorneys’ fees and costs incurred by




--------------------------------------------------------------------------------


the Company for any litigation and collection proceedings necessary to secure
such repayment and the Company shall be entitled to pre and post-judgment
interest at a rate of 10% per annum. Otherwise, each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses). Notwithstanding the foregoing, the
Participant shall be required to exhaust his/her rights under Section 8 prior to
proceeding with any arbitration hereunder.
(n)    Condition Precedent to Receipt of Payments or Benefits under the Program.
Except as otherwise provided in this subsection, a Terminated Participant will
not be eligible to receive Change in Control Severance Benefits or any other
payments or benefits under the Program unless (i) such Terminated Participant
timely executes and returns a general release of all claims arising out of said
Participant’s employment with, and termination of employment from, the Company
in substantially the form attached hereto as Exhibit B (adjusted as necessary to
conform to then existing legal requirements) (the “General Release”); and (ii)
the revocation period specified in such General Release expires without such
Terminated Participant exercising his/her right of revocation as set forth in
the General Release. The Company shall tender the General Release to the
Participant for execution within ten (10) business days of the Participant's
Termination Date.
(o)    Assumption by Successor to the Company. The Company shall cause any
successor to its business or assets to assume this Program and the obligations
arising hereunder and to maintain this Program without modification or
alteration for the period required herein.
(p)    Code Section 409A.
(i)    Six Month Delay. It is intended that any amounts payable under this
Program, and the Company’s and Participant’s exercise of authority or discretion
hereunder, shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Participant to the payment of any interest or additional tax imposed under
Section 409A of the Code. In furtherance of this intent, if, due to the
circumstances in existence at the time of the Participant’s Qualifying
Termination, the date of payment or the commencement of such payments or
benefits in accordance with Sections 6 and 12(n) must be delayed for six months
in order to meet the requirements of Code Section 409A(a)(2)(B) applicable to
“specified employees,” then any such payment or payments or benefits to which
Participant would otherwise be entitled during the first six months following
the Separation from Service shall be accumulated without interest and shall be
paid within fifteen (15) days after the end of the six-month period beginning on
the date of such Qualifying Termination or, if earlier, within fifteen (15) days
after the appointment of the personal representative or executor of the
Participant’s estate following his death.
(ii)    Date of Payment. Unless otherwise specified in the Benefits Schedule,
change in control severance benefits shall be paid no later than the second
payroll date following the Termination Date; provided that any “deferred
compensation” (as defined in Section 409A of the Code after giving effect to the
exemptions thereunder) shall be paid on the fifty-third (53) day following the
Termination Date. Any payment required to be made on a specified date or a
specified number of days after an event shall be deemed timely made (including
for purposes of Section 12(k)) if it is made within the time period permitted
under Treasury Regulation Section 1.409A-3(d).
(q)    Reimbursements. With respect to any reimbursement of expenses (including
taxes) of the Participant as specified under this Program, such reimbursement of
expenses shall be subject to the following conditions: (i) the expenses eligible
for reimbursement in one taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year; (ii) the reimbursement of an eligible
expense shall be made no later than the end of the year after the year




--------------------------------------------------------------------------------


in which such expense was incurred; and (iii) the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.




--------------------------------------------------------------------------------




BENEFITS SCHEDULE - LO1
Participant    [    ]
Change in Control Severance Multiplier    3.0
Protection Period    2 years
Change in Control Severance Benefits
If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:
(a)    Cash Severance Payment. Subject to Section 12(p) of the Program, the
Company shall pay to the Participant in a lump sum in cash an amount equal to
(i) a pro rata bonus for the fiscal year in which the Termination Date occurs
based on the Participant’s Target Bonus and the number of days elapsed during
the fiscal year through the Termination Date; plus (ii) the Change in Control
Severance Multiplier multiplied by the sum of (A) the Participant’s Reference
Base Salary and (B) the Participant’s Target Bonus;
(b)    Continued Medical/Dental/Health Benefits. The opportunity to maintain
COBRA (or equivalent) coverage for the Participant and eligible dependents under
the applicable Company medical/dental/health insurance plan for a reduced
monthly premium determined on the same cost sharing basis applicable to active
employees;
(c)    Outplacement Services. Subject to Section 12(n) of the Program, for
twelve months following the Termination Date, the Company shall provide
outplacement services, the scope and provider of which shall be selected by the
Company; and
(d)    Unvested Awards. Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.
In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.
Additional Payments and Benefits.
Vested Benefits. Subject to Section 12(p) of the Program, the Company shall pay
all Vested Benefits to a Terminated Participant; provided that any Vested
Benefits attributable to a plan, policy practice, program, contract or agreement
shall be payable in accordance with the terms thereof under which the amounts
have accrued.
Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments and benefits to which the Participant is otherwise
entitled may be subject to reduction, in each instance as




--------------------------------------------------------------------------------


required by Section 9.
Additional Provisions. Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among Participants.




--------------------------------------------------------------------------------




BENEFITS SCHEDULE - LO1B
Participant    [    ]
Change in Control Severance Multiplier    3.0
Protection Period    2 years
Change in Control Severance Benefits
If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:
(e)    Cash Severance Payment. Subject to Section 12(p) of the Program, the
Company shall pay to the Participant in a lump sum in cash an amount equal to
(i) a pro rata bonus for the fiscal year in which the Termination Date occurs
based on the Participant’s Target Bonus and the number of days elapsed during
the fiscal year through the Termination Date; plus (ii) the Change in Control
Severance Multiplier multiplied by the sum of (A) the Participant’s Reference
Base Salary and (B) the Participant’s Target Bonus;
(f)    Continued Medical/Dental/Health Benefits. The opportunity to maintain
COBRA (or equivalent) coverage for the Participant and eligible dependents under
the applicable Company medical/dental/health insurance plan for a reduced
monthly premium determined on the same cost sharing basis applicable to active
employees;
(g)    Outplacement Services. Subject to Section 12(n) of the Program, for
twelve months following the Termination Date, the Company shall provide
outplacement services, the scope and provider of which shall be selected by the
Company; and
(h)    Unvested Awards. Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.
In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.
Withholding; Possible Reduction


(a)    All payments shall be subject to withholding taxes.


(b)    Notwithstanding Section 9 or any provision in the Program to the
contrary, the Participant shall not be eligible to receive a Gross-Up Payment as
provided under Section 9 of the Program. The following provisions shall replace
Section 9(b) of the Program.


(b)    Excise Tax




--------------------------------------------------------------------------------




(i)    Notwithstanding any provision in the Program to the contrary, in the
event any payments or benefits received or to be received by the Participant in
connection with the Participant's employment (whether pursuant to the terms of
the Program or any other plan, arrangement or agreement with the Company, or any
person affiliated with the Company, and whether or not the Participant incurs a
Qualifying Termination) (collectively, the "Payments"), are or will be subject
to the tax (the "Excise Tax") imposed by Section 4999 of the Code (or any
similar tax that may hereafter be imposed), the Company shall pay to the
Participant either (A) the full amount of the Change in Control Severance
Benefits or (B) an amount equal to the Change in Control Severance Benefits,
reduced by the minimum amount necessary to prevent any portion of the Change in
Control Severance Benefits from being an "excess parachute payment" (within the
meaning of Section 280G) (the "Capped Payments"), whichever of the foregoing
amounts results in the receipt by the Participant, on an after-tax basis, of the
greatest amount of Change in Control Severance Benefits notwithstanding that all
or some portion of the Change in Control Severance Benefits may be subject to
the Excise Tax. For purposes of determining whether the Participant would
receive a greater after-tax benefit from the Capped Payments than from receipt
of the full amount of the Change in Control Severance Benefits, (x) there shall
be taken into account any Excise Tax and all applicable federal, state and local
taxes required to be paid by the Participant in respect of the receipt of such
payments and (y) such payments shall be deemed to be subject to federal income
taxes at the Participant's highest marginal rate of federal income taxation on
the date the computations required by this paragraph are made and state and
local income taxes at the Participant's highest marginal rate of taxation in the
date and locality of the Participant's residence on such date, net of the
maximum reduction in federal income taxes that could be obtained from deduction
of such state and local taxes.


(ii)    In the event the Change in Control Severance Benefits are required to be
reduced under the immediately preceding paragraph, the Company shall reduce or
eliminate the Change in Control Severance Benefits by first reducing or
eliminating the portion of such benefits which are not payable in cash and then
by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date the computations required in the immediately preceding paragraph
are made.


(iii)    The computations required in the immediately preceding paragraphs shall
be made by independent public accountants not then regularly retained by the
Company, in consultation with tax counsel selected by them and acceptable to the
Committee. The Company shall provide the Participant with sufficient tax and
compensation data to enable the Participant or the Participant's tax advisor to
verify such computations and shall reimburse the Participant for reasonable fees
and expenses incurred with respect thereto subject to and in accordance with the
procedures under the Company’s normal expense reimbursement policies.


Additional Payments and Benefits.
Vested Benefits. Subject to Section 12(p) of the Program, the Company shall pay
all Vested Benefits to a Terminated Participant; provided that any Vested
Benefits attributable to a plan, policy practice, program, contract or agreement
shall be payable in accordance with the terms thereof under which the amounts
have accrued.
Additional Provisions. Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits




--------------------------------------------------------------------------------


described under this Benefit Schedule, which benefits may, but are not required
to be, uniform among Participants.






--------------------------------------------------------------------------------




BENEFITS SCHEDULE - LO2
Participant    [    ]
Change in Control Severance Multiplier    2.0
Protection Period    2 years
Change in Control Severance Benefits
If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:
(a)    Cash Severance Payment. Subject to Section 12(p) of the Program, the
Company shall pay to the Participant in a lump sum in cash an amount equal to
(i) a pro rata bonus for the fiscal year in which the Termination Date occurs
based on the Participant’s Target Bonus and the number of days elapsed during
the fiscal year through the Termination Date; plus (ii) the Change in Control
Severance Multiplier multiplied by the sum of (A) the Participant’s Reference
Base Salary and (B) the Participant’s Target Bonus;
(b)    Continued Medical/Dental/Health Benefits. The opportunity to maintain
COBRA (or equivalent) coverage for the Participant and eligible dependents under
the applicable Company medical/dental/health insurance plan for a reduced
monthly premium determined on the same cost sharing basis applicable to active
employees;
(c)    Outplacement Services. Subject to Section 12(n) of the Program, for
twelve months following the Termination Date, the Company shall provide
outplacement services, the scope and provider of which shall be selected by the
Company; and
(d)    Unvested Awards. Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.
In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.
Additional Payments and Benefits.
Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments and benefits to which the Participant is otherwise
entitled may be subject to reduction, in each instance as required by Section 8.
Additional Provisions. Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among




--------------------------------------------------------------------------------


Participants.




--------------------------------------------------------------------------------




BENEFITS SCHEDULE - LO3
Participant    [    ]
Change in Control Severance Multiplier    1.5
Protection Period    2 years
Change in Control Severance Benefits
If, during the Protection Period, Participant’s employment with the Company
shall terminate under circumstances described in Section 5, Participant shall
receive the following Change in Control Severance Benefits:
(a)    Cash Severance Payment. Subject to Section 12(p) of the Program, the
Company shall pay to the Participant in a lump sum in cash an amount equal to
(i) a pro rata bonus for the fiscal year in which the Termination Date occurs
based on the Participant’s Target Bonus and the number of days elapsed during
the fiscal year through the Termination Date; plus (ii) the Change in Control
Severance Multiplier multiplied by the sum of (A) the Participant’s Reference
Base Salary and (B) the Participant’s Target Bonus;
(b)    Continued Medical/Dental/Health Benefits. The opportunity to maintain
COBRA (or equivalent) coverage for the Participant and eligible dependents under
the applicable Company medical/dental/health insurance plan for a reduced
monthly premium determined on the same cost sharing basis applicable to active
employees;
(c)    Outplacement Services. Subject to Section 12(n) of the Program, for
twelve months following the Termination Date, the Company shall provide
outplacement services, the scope and provider of which shall be selected by the
Company; and
(d)    Unvested Awards. Any unvested options, stock appreciation rights,
restricted stock, restricted stock units, performance shares or units or other
stock-based awards held by the Participant under the Company’s Incentive
Compensation Plan, or any successor or similar plan, on the Termination Date,
shall vest in full and stock options and stock appreciation rights so vested
shall become exercisable and remain exercisable until the earlier of (x) the
expiration of the term or (y) one (1) year after the Termination Date.
In the event of death, all Change in Control Severance Benefits that have become
payable due to a Qualifying Termination prior to the date of death shall be paid
to the Participant’s Beneficiary.
Additional Payments and Benefits.
Withholding; Gross-Up Payment: Possible Reduction. All payments shall be subject
to withholding taxes, and the Participant will be entitled to the Gross-Up
Payment or the payments and benefits to which the Participant is otherwise
entitled may be subject to reduction, in each instance as required by Section 8.
Additional Provisions. Notwithstanding anything contained in the Program to the
contrary, the Company or the Committee may, in its sole discretion provide
benefits in addition to the benefits described under this Benefit Schedule,
which benefits may, but are not required to be, uniform among




--------------------------------------------------------------------------------


Participants.




--------------------------------------------------------------------------------




EXHIBIT A

FORM OF CONFIDENTIALITY AND NONCOMPETITION AGREEMENT

CONFIDENTIALITY AND NONCOMPETE AGREEMENT
This Confidentiality and Noncompete Agreement (this “Agreement”), dated
________, 20____ is between Molson Coors Brewing Company (the “Company”) and
____________ (the “Employee”)(collectively the “Parties”).
Employee desires to be employed or to continue to be employed by MCBC as an
officer of the Company and/or one of its subsidiaries (collectively “MCBC”). In
this role, Employee will be a manager and executive for MCBC, will have access
to Confidential Information, or both. Employee also desires to be eligible to
and/or participate in certain employee benefit, incentive and/or compensation
plans or programs maintained by MCBC.
Entry into this Agreement is a condition of such employment or continued
employment and/or eligibility to participate in and/or receive compensation or
benefits under such plans or programs.
NOW THEREFORE, in consideration of Employee’s employment or continued employment
with MCBC and/or eligibility to participate in and/or receive compensation or
benefits under such plans or progress, the Parties agree as follows:
1.    Covenants Not to Compete or Interfere.
a.    During the term of Employee’s employment and for a period of 12 months
thereafter, and regardless of the reason for Employee’s termination, Employee
shall not, within the United States, Canada, the United Kingdom, Europe or Asia,
directly or indirectly own, manage, operate, control, be employed by, serve as a
consultant to or otherwise participate in any business that has services or
products competitive with those of MCBC, or develop products or services
competitive with those of MCBC.
b.    Employee acknowledges that MCBC conducts its business on a national and
international level and has customers throughout the United States, Canada, the
United Kingdom, Europe or Asia, and that the geographic restriction on
competition is therefore fair and reasonable.
c.    During the term of Employee’s employment with MCBC and for a period of 12
months thereafter, and regardless of the reason for Employee’s termination,
Employee shall not (i) cause or attempt to cause any employee of MCBC to leave
the employ of MCBC, (ii) actively recruit any employee of MCBC to work for any
organization of, or in which Employee is an officer, director, employee,
consultant, independent contractor or owner of an equity interest; or (iii)
solicit, divert or take away, or attempt to take away, the business or patronage
of any client, customer or account, or prospective client, customer or account,
of MCBC which were contacted, solicited or served by Employee while employed by
MCBC.
d.    Employee acknowledges this is a contract for the protection of trade
secrets and/or that Employee will be considered executive and management
personnel under the following sections of Colorado Revised Statute § 8-2-113(2):




--------------------------------------------------------------------------------


Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:
(b)    Any contract for the protection of trade secrets;
(d)    Executive and management personnel and officers and employees who
constitute professional staff to executive and management personnel.
2.    Confidential Information.
a.    For purposes of this Agreement, “Confidential Information” includes any
and all information and trade secrets, whether written or otherwise, relating to
MCBC’s business, property, products, services, operations, sales, prospects,
research, customers, business relationships, business plans and finances.
b.    Employee acknowledges that while employed at MCBC, Employee will have
access to Confidential Information. Employee further acknowledges that the
Confidential Information is of great value to MCBC and that its improper
disclosure will cause MCBC to suffer damages, including loss of profits.
c.    Except in connection with and in furtherance of Employee’s official duties
with and on behalf of MCBC, Employee shall not at any time or in any manner use,
copy, disclose, divulge, transmit, convey, transfer or otherwise communicate any
Confidential Information to any person or entity, either directly or indirectly,
without the Company’s prior written consent.
d.    Employee agrees, upon employment with MCBC, not to disclose to MCBC any
confidential information or trade secrets of former employers or other entities
Employee has been associated with.
3.    Injunctive Relief; Damages. Employee acknowledges that any breach of this
Agreement will cause irreparable injury to MCBC and that money damages alone
would be inadequate to compensate it. Upon a breach or threatened breach by
Employee of any of this Agreement, the Company shall be entitled to a temporary
restraining order, preliminary injunction, permanent injunction or other relief
restraining Employee from such breach without posting a bond. Nothing herein
shall be construed as prohibiting MCBC from pursuing any other remedies for such
breach or threatened breach, including recovery of damages from Employee.
4.    Severability. It is the desire and intent of the Parties that the
provisions of this Agreement shall be enforced to the fullest extent
permissible. Accordingly, if any provision of this Agreement shall prove to be
invalid or unenforceable, the remainder of this Agreement shall not be affected,
and in lieu, a provision as similar in terms as possible shall be added.
5.    Entire Agreement; Governing Law. This Agreement embodies the entire
agreement between the Parties concerning the subject matters hereof and replaces
and supersedes any prior or contemporaneous representations or agreements. This
Agreement and all related obligations shall be governed by the laws of the State
of Colorado.
6.    Representation by Counsel. Employee acknowledges that he/she has had an
opportunity to consult with independent counsel prior to executing this
Agreement.




--------------------------------------------------------------------------------


7.    Survival. Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment and shall thereafter be enforceable whether
or not such termination is later claimed or found to be wrongful or to
constitute or result in a breach of any contract or of any other duty owed to
Employee.
8.    Amendments; Waiver. This Agreement may not be altered or amended, and no
right hereunder may be waived, except by an instrument executed by each of the
Parties.
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.
COMPANY:
Molson Coors Brewing Company, for itself and its subsidiaries
By:    
Its:    
EMPLOYEE:
    
Name:    




--------------------------------------------------------------------------------




EXHIBIT B

FORM OF RELEASE

GENERAL RELEASE
1.    For valuable consideration, the adequacy of which is hereby acknowledged,
the undersigned (“Participant”), for himself, his spouse, heirs, administrators,
children, representatives, executors, successors, assigns, and all other persons
claiming through Participant, if any (collectively, “Releasers”), knowingly and
voluntarily releases and forever discharges Molson Coors Brewing Company, its
affiliates, subsidiaries, divisions, successors and assigns and the current,
future and former employees, officers, directors, trustees and agents thereof
(collectively referred to throughout this General Release as “Company”) from any
and all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against Company, Participant has, has
ever had or may have as of the date of execution of this General Release,
including, but not limited to, any alleged violation of:
•
The National Labor Relations Act, as amended;

•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Older Workers Benefit Protection Act of 1990;

•
The Worker Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Family and Medical Leave Act of 1993;

•
Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance; or

•
Any public policy, contract, tort, or common law.

Notwithstanding anything herein to the contrary, this General Release shall not
apply to: (i) Participant’s rights of indemnification and directors and officers
liability insurance coverage to which he was entitled immediately prior to DATE
with regard to his service as an officer of Company; (ii) Participant’s rights
under any tax-qualified pension or claims for accrued vested benefits under any




--------------------------------------------------------------------------------


other employee benefit plan, policy or arrangement maintained by Company or
under COBRA; (iii) Participant’s rights under the provisions of the Company’s
Change in Control Protection Program which are intended to survive termination
of employment; or (iv) Participant’s rights as a stockholder. Excluded from this
General Release are any claims which cannot be waived by law.
[For Current/Former California Residents Only:] This General Release is intended
to constitute a release of all of the claims referenced herein, known or
unknown, suspected or unsuspected. Participant hereby expressly waives any
rights and benefits conferred by Section 1542 of the California Civil Code which
provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
2.    Participant acknowledges and recites that:
(a)    Participant has executed this General Release knowingly and voluntarily;
(b)    Participant has read and understands this General Release in its
entirety, including the waiver of rights under the Age Discrimination in
Employment Act;
(c)    Participant has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;
(d)    Participant has sought such counsel, or freely and voluntarily waives the
right to consult with counsel, and Participant has had an opportunity, if he so
desires, to discuss with counsel the terms of this General Release and their
meaning;
(e)    Participant enters into this General Release knowingly and voluntarily,
without duress or reservation of any kind, and after having given the matter
full and careful consideration; and
(f)    Participant has been offered 21 calendar days after receipt of this
General Release to consider its terms before executing it.
3.    This General Release shall be governed by the internal laws (and not the
choice of law principles) of the State of [Colorado], except for the application
of pre-emptive federal law.
4.    Participant shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to Company’s General
Counsel, in which event this General Release shall be unenforceable and null and
void.
Date:

[Participant’s Name]





--------------------------------------------------------------------------------


Form of Participation Agreement
[    ], 20___
[Name        ]
[Address    ]
[Address    ]
Re: Amended and Restated Change in Control Protection Program
Dear        :
As authorized by the Compensation Committee of the Board of Directors of Molson
Coors Brewing Company (the “Company”), I am pleased to inform you that you have
been selected to become a Participant in the Molson Coors Brewing Company
Amended and Restated Change in Control Protection Program (the “Program”). The
Program is intended to provide benefits to Participants under certain
circumstances if a Change in Control of the Company occurs and a Participant’s
employment is terminated within a certain period of time after such Change in
Control.
Your Applicable Benefits Schedule (as defined in the Program) is Benefits
Schedule - LO__, a copy of which is attached along with a copy of the Program
document.
To become a Participant in the Program, you must sign one copy of this letter
and [, unless you have previously entered into a similar agreement with the
Company,] the enclosed Confidentiality and Noncompetition Agreement, and return
them to me within thirty (30) days of the date of this letter. If you elect to
become a Participant, you and the Company will be subject to the terms of the
Program and the Agreement. In the event of any difference between this letter
and the terms of the Program and Agreement, the terms of those documents will
govern.
If you have questions about this letter, the Program please contact me.
Congratulations on becoming a Participant in the Program.
Very truly yours,

Global Chief People Officer
If you accept participation in the Program, please sign and date a copy of this
letter and [, if applicable,] the enclosed agreement and return it as indicated
above:
I have reviewed the Program, including the Confidentiality and Noncompete
Agreement, (the “CNA”), and I understand that, as a condition of being a Program
Participant, I must agree to the restrictions and agreements set forth in the
Program and CNA [or have previously entered into an agreement similar to the CNA
with the Company]. By signing and returning this copy of the letter and the
Agent, I indicate my agreement to the terms of the Program and CNA [or reconfirm
my obligations under the similar agreement I previously-executed].
    
Date: [    ], 20___


